Supreme Court of Florida
                             ____________

                            No. SC21-24
                            ____________

              TRIBECA ASSET MANAGEMENT, INC.,
                         Petitioner,

                                  vs.

                  ANCLA INTERNATIONAL, S.A.,
                          Respondent.

                           March 24, 2022

POLSTON, J.

     Tribeca Asset Management, Inc. (Tribeca) seeks review of the

Third District Court of Appeal’s decision in Ancla International, S.A.

v. Tribeca Asset Management, Inc., 315 So. 3d 55 (Fla. 3d DCA

2019). 1 Because we hold that the contract at issue contains a

choice of law provision rather than a forum selection clause, we

quash the Third District’s decision in Ancla.




     1. We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
                          I. BACKGROUND

     Two foreign entities, Tribeca and Ancla International, S.A.

(Ancla), allegedly entered into a Confidentiality Agreement

(Agreement), which contained the following provision (Article 7):

     SEVENTH. APPLICABLE LAW. This agreement will be
     governed by the laws of the State of Florida of the United
     States of America (USA), a jurisdiction accepted by the
     parties irrespective of the fact that the principal activity
     of the beer project will be conducted in Colombia.

Ancla filed a petition in a Florida circuit court to compel arbitration.

Tribeca moved to dismiss the petition arguing that the circuit court

did not have personal jurisdiction over Tribeca, a nonresident

defendant. The circuit court dismissed for lack of personal

jurisdiction, ruling that Article 7 in the Agreement did not contain a

forum selection clause and “merely contain[ed] a choice of law

provision.” The Third District reversed, stating “that the legal basis

for personal jurisdiction in this case stems from a provision in the

Florida Arbitration Code [section 682.18(1), Florida Statutes

(2012)].” Ancla, 315 So. 3d at 56 n.1. The Third District concluded

that the circuit court had personal jurisdiction over Tribeca because

“the language ‘Florida . . . a jurisdiction accepted by the parties’




                                  -2-
confers jurisdiction on Florida courts to enforce the Agreement.” Id.

at 57.

                            II. ANALYSIS

     Tribeca argues that the trial court properly interpreted the

language in Article 7 as merely a choice of law provision. Because

the Agreement contains a choice of law provision, rather than a

forum selection clause, Tribeca further argues that the Third

District in Ancla improperly applied a Florida Arbitration Code

statute as the basis for personal jurisdiction. We agree and quash

the Third District’s decision in Ancla.

     “Where a contract is clear and unambiguous, it must be

enforced pursuant to its plain language.” Hahamovitch v.

Hahamovitch, 174 So. 3d 983, 986 (Fla. 2015). Choice of law

clauses reflect “[a]n agreement between parties to be bound by the

substantive laws of another jurisdiction.” Se. Floating Docks, Inc. v.

Auto-Owners Ins. Co., 82 So. 3d 73, 80 (Fla. 2012). “It is well

established that when the parties to a contract have indicated their

intention as to the law which is to govern, it will be governed by

such law in accordance with the intent of the parties.” Dep’t of

Motor Vehicles ex rel. Fifth Ave. Motors, Ltd. v. Mercedes-Benz of N.


                                 -3-
Am., Inc., 408 So. 2d 627, 629 (Fla. 2d DCA 1981). Choice of law

clauses consistently provide that the agreement be governed,

construed, interpreted, or enforced by or in accordance with the

laws of the State of Florida or another state of the parties’ choosing.

See, e.g., Banco Indus. de Venezuela C.A., Miami Agency v. de Saad,

68 So. 3d 895, 898 (Fla. 2011) (“This contract shall be governed

solely and exclusively by the laws of the State of Florida, specifically

those of Dade County, Florida.”); Mazzoni Farms, Inc. v. E.I. DuPont

de Nemours & Co., 761 So. 2d 306, 308 n.2 (Fla. 2000) (the

agreement “shall be governed and construed in accordance with the

laws of the State of Delaware”).

     Here, Article 7 provides that “[t]his agreement will be governed

by the laws of the State of Florida of the United States of America

(USA), a jurisdiction accepted by the parties irrespective of the fact

that the principal activity of the beer project will be conducted in

Colombia.” Article 7 begins by stating that the Agreement “will be

governed by the laws of the State of Florida of the United States of

America (USA).” The word “laws” is modified by the phrase “the

State of Florida of the United States of America (USA).” The “laws”

referred to in the sentence are specifically those of Florida, which


                                   -4-
plainly stipulates that Florida law will govern the Agreement. The

word “jurisdiction” clarifies that the parties chose the location of

Florida as the source of the law governing the Agreement.

Moreover, the operative language here is markedly different from

forum selection clauses this Court has addressed in previous cases.

See McRae v. J.D./M.D., Inc., 511 So. 2d 540, 541 (Fla. 1987) (“It is

agreed that this agreement, wherever executed, shall be construed

in accordance with the laws of the State of Florida and venue shall

be in Palm Beach County, Florida.” (emphasis added)); Manrique v.

Fabbri, 493 So. 2d 437, 438 (Fla. 1986) (“The laws of the

Netherlands Antilles shall govern and control in case of any conflict

among the parties who expressly submit themselves to the venue

and jurisdiction of the Courts of the Netherlands Antilles.” (emphasis

added)). Accordingly, we conclude that Article 7 contains a choice

of law provision, not a forum selection clause.

     Based on the Third District’s erroneous conclusion that Article

7 contains a forum selection clause, it proceeded to rely on section

682.18(1) 2 of the Florida Arbitration Code to establish personal



     2. Section 682.18(1), Florida Statutes (2012), provides:


                                 -5-
jurisdiction without analyzing the due process requirement of

minimum contacts. See Ancla, 315 So. 3d at 56 n.1. Among other

requirements, section 682.18(1) only applies where an agreement

“provid[es] for arbitration in [Florida].” Here, the Agreement does

not provide for arbitration in Florida. Accordingly, section

682.18(1) does not apply according to its express language, and we

need not reach the due process issue raised.

                         III. CONCLUSION

     For the reasons explained above, we quash the Third District’s

decision in Ancla and remand for proceedings consistent with this

opinion.

     It is so ordered.

CANADY, C.J., and LABARGA, LAWSON, MUÑIZ, COURIEL, and
GROSSHANS, JJ., concur.




     The term “court” means any court of competent
     jurisdiction of this state. The making of an agreement or
     provision for arbitration subject to this law and providing
     for arbitration in this state shall, whether made within or
     outside this state, confer jurisdiction on the court to
     enforce the agreement or provision under this law, to
     enter judgment on an award duly rendered in an
     arbitration thereunder and to vacate, modify or correct
     an award rendered thereunder for such cause and in the
     manner provided in this law.

                                 -6-
NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION
AND, IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal
     Direct Conflict of Decisions

     Third District – Case No. 3D18-1078

     (Miami-Dade County)

Rebecca M. Plasencia, Adolfo E. Jimenez, and L. Vanessa Lopez of
Holland & Knight LLP, Miami, Florida,

     for Petitioner

Carlos E. Sardi of Sardi Law, PLLC, Coral Gables, Florida,

     for Respondent




                                -7-